Citation Nr: 9911744	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  98-18 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for right ear hearing 
loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1975 to 
November 1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1998 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.

In written argument dated in March 1999, the veteran's 
representative raised an issue of whether there was clear and 
unmistakable error (CUE) in a prior unspecified RO decision 
denying service connection for tinnitus.  A review of the 
record shows that an unappealed RO decision in October 1981 
denied the veteran's claim for service connection for 
tinnitus.  Since the issue of whether there is CUE in the RO 
decision in question has not been adjudicated, the Board 
refers the matter to the RO for appropriate action.      


REMAND

A preliminary review of the veteran's claims file reveals 
that in February 1999, the RO received from the veteran a 
request for a hearing before a RO hearing officer at the RO 
in Cleveland, Ohio.  The veteran indicated that he did not 
wish to have a BVA hearing.  

Therefore, before the Board can render a decision in this 
case, additional due process development is necessary.  
Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should schedule the veteran 
for a hearing before a hearing officer at 
the RO, in accordance with his request, 
as soon as is practicable.

2.  Thereafter, the RO should determine 
if any additional development is 
warranted, including a VA audiometry 
examination.  Thereafter, the RO should 
readjudicate the issue of a rating in 
excess of 10 percent for hearing loss in 
the right ear. 
The purpose of this REMAND is to afford the veteran due 
process, and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  

The veteran may submit additional evidence he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.  




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









